On February 11, 2009, the defendant was sentenced to ten (10) years in the Montana State Prison for the offense of Theft of Property lay Embezzlement, Common Scheme, a felony. The Court recommends that the Defendant be required to complete the Passages Treatment Program and the Re-Entry Program as a condition of parole.
On October 9, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kris Copenhaver. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division recently obtained a copy of Judge John Brown’s Reasons for Sentencing. A copy of the reasons was given to counsel, Kris Copenhaver at the time of the hearing. Ms. Copenhaver requested that the hearing be continued until the next set of hearings in order to have time to discuss and review the reasons and the case with the defendant.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued ■until the next set of hearings in April 2010.
Done in open Court this 9th day of October, 2009.
DATED this 23rd day of October, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Hon. Richard Simonton.